Citation Nr: 0843868	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-18 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as due to carbon monoxide exposure.

2.  Entitlement to service connection for memory loss, 
claimed as due to carbon monoxide exposure.

3.  Entitlement to service connection for mood swings, 
claimed as due to carbon monoxide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on inactive duty for training from 
September 12, 1980, to December 12, 1980.  He also served 
with the United States Army Reserves from September 1980 to 
June 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The veteran does not have a current headache disability 
as a result of inservice carbon monoxide exposure.

2.  The veteran does not have a current memory loss 
disability as a result of inservice carbon monoxide exposure.

3.  The veteran does not have a current mood swing disability 
as a result of inservice carbon monoxide exposure.


CONCLUSIONS OF LAW

1.  A disability manifested by headaches was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).  

2.  A disability manifested by memory loss was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).  

3.  A disability manifested by mood swings was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
this case, the RO furnished VCAA notice to the veteran with 
respect to the issues on appeal in March 2005.  As this 
letter was prior to the November 2005 rating decision on 
appeal, the express requirements set out by the Court in 
Pelegrini have been satisfied.



VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2005 letter, the RO informed the 
appellant of the evidence needed to substantiate these claims 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  In regard to these service 
connection claims, the Board finds that the veteran is not 
prejudiced by a decision at this time since the claims are 
being denied.  Therefore, any notice defect, to include the 
degree of disability or an effective date, is harmless error 
since no disability rating or effective date will be 
assigned.  Moreover, the veteran was notified of the 
disability rating and effective date elements in a letter 
dated in March 2006.

The Board also finds that all necessary assistance has been 
provided to the appellant with respect to these claims 
including requesting information from the appellant regarding 
pertinent medical treatment he may have received during the 
appeal period and requesting records from the identified 
providers.  The veteran was also afforded VA examinations.  
Additionally, the appellant was provided with the opportunity 
to testify at a Board hearing which he declined.  The Board 
finds that the evidence of record is sufficient to decide the 
claim of entitlement to service connection for memory loss, 
mood swings and severe headaches, all claimed as due to 
exposure to carbon monoxide. 

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
service connection claims on appeal and that adjudication of 
these claims at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
appeal is now ready to be considered on the merits.

II.  Facts

The veteran's service treatment records include a June 1980 
enlistment examination report showing a normal clinical 
neurological examination.  They also show that while on 
active duty for a period from April 29, 1983, to May 15, 
1983, with the United States Army Reserve, the veteran, on 
May 10, 1983, was overcome by fumes from a malfunctioning 
coal furnace and was treated on an outpatient basis for 
carbon monoxide intoxication.  

A private medical record dated May 21, 1983, shows that the 
veteran presented to the Methodist Medical Center of Illinois 
to be checked for exposure to carbon monoxide.  He was noted 
to be slightly lethargic with a carbon monoxide level of -3%.  
He was diagnosed as having history of carbon monoxide 
poisoning that had resolved.

A June 1984 examination report similarly shows that the 
veteran had a normal clinical neurologic examination and was 
qualified for retention in the United States Army Reserves.  
A June 1984 Report of Medical History notes that the veteran 
occasionally had light headaches, but he denied a history of 
frequent or severe headaches, memory loss or depression or 
excessive worry.  

During an August 2005, VA neurological examination, the 
veteran reported a number of ailments that he said were 
related to his exposure to carbon monoxide poisoning in May 
1983, to include severe headaches, memory loss and mood 
swings.  With respect to headaches, the veteran was noted to 
be uncertain both as to the date of onset or point at which 
the pain worsened.  The onset of his complaint was noted to 
be 6 or 7 years.  The veteran did report that his current 
symptoms occurred 5 times a week, each episode lasting for 4-
5 minutes, and said it was possibly caused by psychological 
stress.  He denied associated nausea, vomiting or blurred 
vision and described them as a "regular headache...you know".  
He also reported work-related headaches occurring three to 
four times a week.  He remarked to the examiner that he used 
over-the-counter aspirin which helped within the hour.  The 
examiner was quick to point out that this was inconsistent 
with the veteran's earlier report that his headaches lasted 
no more than a few minutes.  The examiner said it was "not 
possible to unravel this apparent contradiction".  The 
veteran described his exposure to carbon monoxide in service 
as occurring while he was sleeping and that had been carried 
out by other members of his group who slapped him several 
times to wake him up.  He also said that he later heard from 
someone that the exposure to carbon monoxide could affect him 
later in life.  

After reviewing the veteran's claims file and examining him, 
the examiner opined that there was no residual impairment 
linked to the veteran's exposure to carbon monoxide and no 
evidence of carbon monoxide related neurological symptoms on 
May 10, 1983, the presumed date of exposure or on May 21, 
1983, at Methodist Hospital.  He also noted that at the time 
of the veteran's military physical examination in June 1984, 
there was no reference to the condition at all.  He 
referenced a medical text book by stating that the text 
(Neurology in Clinical Practice, 2nd edit., Chapter 65, 
starting at page 1389) indicated that acute exposure to 
carbon monoxide is associated with impairment of 
consciousness, disorientation, seizure and focal neurological 
signs often with cognitive, cerebella, and extra pyramidal 
residua, none of which was seen or described at any point 
both either by the veteran or the three separate physicians 
who saw him.  

Regarding the statement that there may be delayed effects 
associated with such exposure, the examiner stated that that 
is true, but that such effects usually occur within 10-21 
days and are well known.  He went on to state that the 
conclusion reached in the medical text is that short term low 
level carbon monoxide exposure ordinarily leaves no specific 
evidence of neurological dysfunction.  The examiner then 
diagnosed the veteran as having history of undocumented 
exposure to carbon monoxide without residua, and no current 
neurological disorder.  He also diagnosed the veteran as 
having "headaches, listed as severe with a request for 
examination, when not described as such and are non-specific 
meaning no condition found in the international headache 
societies current discussion of headache types".  

A VA general examiner opined in August 2005 that typically, 
carbon monoxide exposure would cause headache and 
gastrointestinal upset and ultimately, if severe enough, 
death.  He said that treatment is to immediately get away 
from the source of carbon monoxide and once that is 
accomplished, the carbon monoxide begins to dissipate from 
the individual's system.  He said that further treatment, at 
an emergency room, consists of oxygen to help wash out the 
carbon monoxide and once this happens, there are generally no 
residual sequella anticipated.  He opined that it was less 
likely than not that the veteran's referenced medical 
problems, to include headaches and memory loss, were related 
to his one time exposure to carbon monoxide in May of 1983.  

In the substantive appeal dated in June 2006, the veteran 
said that he had read and seen on television that carbon 
monoxide poisoning can cause chronic headaches, mood swings 
and memory loss due to the brain being starved of oxygen.  He 
went on to state that he had had chronic headaches, mood 
swings and memory loss since his carbon monoxide poisoning 
incident.

III.  Analysis

Pertinent Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence, of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The absence of any one element will result 
in the denial of service connection. Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).

When a proposition to be proven turns on a medical question, 
such as the diagnosis of symptoms or the etiology of a 
current disorder, then evidence proceeding from a medical, 
rather than lay, source is required.  Voerth v. West, 13 Vet. 
App. 117, 120 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to diagnose a 
current disability or opine as to its etiology).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty, other 
than full-time duty, prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).  Reserves include the National Guard.  
38 U.S.C.A. § 101(26), (27).

Discussion

The veteran seeks service connection for headaches, memory 
loss and mood swings.  He argues that such disabilities were 
incurred in service as a result of carbon monoxide exposure 
while serving on active duty with the United States Army 
Reserves.

The veteran's service treatment records indeed show that he 
was treated on an outpatient basis for carbon monoxide 
intoxication on May 10, 1983, due to a malfunctioning coal 
furnace.  This incident occurred while he was serving on a 
period of active duty from April 29, 1983, to May 14, 1983.  
There are no further related records of medical treatment 
until May 21, 1983, when the veteran reported for a follow up 
check on May 21, 1983, at the Methodist Medical Center of 
Illinois.  He was diagnosed at that time as having history of 
carbon monoxide poisoning - resolved.  

It is not entirely clear from the record when the veteran is 
claiming that his reported memory loss, mood swings and 
headaches began.  One the one hand, he asserted in the 
substantive appeal, dated in June 2006, that he has had 
headaches, memory loss, and mood swings ever since the carbon 
monoxide poisoning incident.  On the other hand, he reported 
during the August 2005 VA examination that he heard someone 
say that exposure to carbon monoxide could affect you later 
in life.  According to this report, the precise date of onset 
of the veteran's headache complaints were unknown, but were 
of a duration of six or seven years.

In any event, with the exception of the medical records 
above, there are no treatment records on file that pertain to 
the carbon monoxide incident or to any neurological 
complaints.  As far as examination reports, there is a June 
1984 United States Army Reserve examination report, but this 
report is devoid of any neurological complaints or notations.  
Occasional light headaches are noted on a June 1984 Report of 
Medical History, but the etiology is not stated and there is 
no mention of the 1983 carbon monoxide incident.  In 
addition, the veteran denied on this form having a history of 
frequent or severe headaches, loss of memory, and depression 
or excessive worry.

While there is no disputing that the veteran was exposed to 
carbon monoxide in May 1983, there is no medical evidence, 
either while the veteran was on active duty, or postservice, 
of the claimed neurologic residuals.  Simply put, the medical 
evidence fails to establish the disabilities claimed or a 
record of symptomatology to indicate the presence of a 
chronic disability.  This is despite VA's notice to the 
veteran in the March 2005 letter that there must be medical 
records or medical opinions of the disabilities being claimed 
and that support a relationship between such disabilities and 
service.  

The only probative medical opinion in this matter militates 
against the veteran's claim.  More specifically, the VA 
neurological examiner in August 2005 diagnosed the veteran as 
having history of undocumented exposure to Carbon Monoxide 
without residual, and no current neurological disorder.  In 
specific regard to headaches, the examiner stated that they 
were "nonspecific[,] meaning no condition found in the 
international headache societies current discussion of 
headache types."  The examiner added that there was no 
present residual impairment linked to the veteran's exposure 
to carbon monoxide nor was there any evidence of neurological 
symptoms at the time of his exposure in 1983.  

The August 2005 VA general medical examiner explained in his 
opinion that treatment is to immediately get away from the 
source of carbon monoxide and that once that is accomplished, 
the carbon monoxide begins to dissipate from the individual's 
system.  He said that further treatment, at an emergency 
room, consists of oxygen to help wash out the carbon monoxide 
and that once this is done, there is generally no residual 
sequella anticipated.  He opined that it was less likely than 
not that the veteran's referenced medical problems, to 
include reported mood swings and severe headaches, were 
related to his one time exposure to carbon monoxide in May of 
1983.

The veteran's own belief that he presently has residual 
headaches, memory loss and mood swings due to his inservice 
exposure to carbon monoxide, without a supportive opinion 
from a physician, does not constitute the requisite medical 
evidence necessary to establish service connection.  This is 
because the veteran is a layman and without medical training 
or expertise in this medical area; he is not competent to 
render a medical opinion.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In sum, there must be a current disability resulting from the 
exposure to carbon monoxide documented during service.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present headache, memory loss or mood 
swing residuals attributable to carbon monoxide exposure, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claims, this doctrine is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the 
Board must deny the appeal.


ORDER

Entitlement to service connection for headaches, claimed as 
due to carbon monoxide exposure, is denied.

Entitlement to service connection for memory loss, claimed as 
due to carbon monoxide exposure, is denied.

Entitlement to service connection for mood swings, claimed as 
due to carbon monoxide exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


